Title: To Thomas Jefferson from Elbridge Gerry, 20 January 1801
From: Gerry, Elbridge
To: Jefferson, Thomas



My Dear Sir
Cambridge 20th Jany 1801

I now propose to finish my letter of the 15th, which was hastily concluded, to prevent inconvenience to my friend Lincoln.
In revising your political faith, I am not clear, that we perfectly agree in regard to a navy. I wish sincerely, with yourself, to avoid the evils pointed out, as the result of a powerful navy. the expence & extensive operation of an imense naval establishment, if our resources would admit of it, might make us more haughty & enterprizing than wise, an object of the envy, jealousy, & hatred of some or of all the maritime powers, &, finally, the victim of our own “autocrasy”: &  every one is left to judge from his own observations, whether this is not the natural tendency of an overgrown navy: but at the same time it appears to me expedient, if not necessary, to extend our views to such a naval establishment, as will furnish convoys to our valuable commerce, & place us, at least, above the depredations & insults of small maritime powers.—with this qualification, I readily confirm the avowal of your political faith, as my own.
Indulge me with some observations on the war party’s adroitness, to take the credit to themselves of events, which they have laboured abundantly to prevent, & to ascribe these, when popular, to measures which they had adopted to promote a contrary effect. the martial attitude of the US, which is said to have prevented a war, & which I have before stated was not known in France at the time of the official declaration made to me, “that my departure from France would bring on an immediate rupture,” did not then exist, as will appear by attending to facts. On the 18th of March 1798, the french minister, in his letter to the Envoys of that date, signified the determination of the directory not to treat with two of them, & their readiness to open a negotiation with me. on the 23d of march Mr Pickering enclosed to the envoys the President’s instructions directing them, under certain circumstances, to put an end to the negotiation, & to demand their passports; & those instructions were delivered to me on the 12th of may. it must therefore be evident, that at the period of my resolution to remain in France, the martial attitude, so much boasted of, could not have been known there; because it did not then exist in the U. States. indeed if it had existed, it could not possibly have appalled France, in the Zenith of her power; altho, as an evidence of her contempt, it might have prompted her to a declaration of War. but it is very curious, that when the congretional declaimers, wish’d to make the war party popular, they held up the martial attitude, as the chef d’Œuvre, which prevented war; & when the principals wish’d to point the indignation of that party against the person whom they supposed to have merited it, they then affirmed, that he committed the unpardonable crime, & thus prevented the US from rising to the highest pitch of national glory, by joining the coalition against France. this I am informed is stated in a late pamphlet, issued from a prostituted press of that party at New York—peace with France was a measure of the last importance, in my mind, to the U States: a war wontonly provoked with her, would have made her vindictive & implacable, to the last degree against this country; would have divided, & thus have weakened the nation; would have been immediately followed by a treaty, offensive & defensive, with G Britain; would have  made us compleatly dependent on her; would on her part have promoted an hauteur & insolence, proportionate to that dependence; & would finally have left us the alternative only, of being reunited to her government, or of being left by a seperate treaty of peace between her & France, victims to the vengeance of that exasperated & powerful republick. it is evident then, that if in efforts for preventing war there has been any merit, the war party are so far from a claim to it, as to be justly chargeable with having made every exertion to promote that fatal event.
The delicate situation in which I was placed, by the rejection of the other envoys, & by the declaration of the directory in regard to my departure, induced me to consider in every point of View, the effects of every measure which suggested itself; & that which was adopted, a proposition that the french government should come forward with the project of a treaty, & by the joint efforts of their minister & myself should accomodate it to the veiws & interests of the two nations, & that a french minister should be sent to our government to compleat the business, will appear, I think, to have been the best, and would in a short time have been carried into effect, had not the Sophia arrived, or other measures intervened to defeat the proposition. but what, at that time, would have been the fate of the french minister & his project, even if the latter had contained provissions, exceeding the most sanguine expectations of the U States? or in what manner would similar provissions, presented by myself to the government in any form of a treaty been received, at a time when revenge for real, or supposed injuries took place of a principle of accomodation, & when, with many, not to be mad, was to be a traitor?—it was indeed fortunate, all circumstances considered, that measures were not so matured, as to have been presented in any form to our government, either by a french minister or by myself, as their rejection must have increased the irritation on both sides, & have rendered more difficult a reconciliation: and it was not less fortunate, that my communications had a tendency to, & with the operation of other causes really did, produce the effects you predicted.
That in the first instance I was abused, in some measure, by republicans, was to me evident; for I had seen at paris, in the american news-papers severe strictures on my first conference with Mr Tallyrand: but I agree with you, that they did not proceed far in their censures, & that the war party were malignant to excess. the “report” of Mr Pickering I saw, his letters & conversations, I knew nothing of, or even the Presidents last instructions, untill published; but the former produced such an indignation & ineffable contempt for the man,  as determined me at once to expose his partiality, malignity, & injustice; & disagreable as it always is to the publick, to see ministers of the same embassy contending with each other, I nevertheless determined to enter the list with either or both of the other Envoys, if they had come forward as Pickering’s coadjutors. decency & propriety required, that after the request of the President, stated in my last, I should wait till his return, & till he could have an opportunity to explain matters. this he did without reserve, & communicated the breach, between himself & Pickering, produced in the first instance by the rejection of the most virulent parts of his report on my communications; and evidencd by the Presidents nomination of new Envoys to France. this information changed the complection of affairs, & as the plan of the war faction, of which Pickering was prime agent, was to bring on me the whole of Mr Adams’ as well as their own adherents, it was incumbent on me to defeat its purpose. I therefore communicated my remarks & strictures on Pickering’s report to the President, & confided in him to do me justice. at that time the President had probably determined to dismiss Pickering, & Whether he (the President) tho’t that this disgrace of itself, altho the result of intrigues against himself was full satisfaction for the intrigues against me, or Whether he tho’t that a direct vindication of me would be trampling on a fallen foe, & perhaps implicate himself in some degree for having passed the report, no publick notice has been taken of the injustice sustained by me. indeed there was one consideration, in regard to a publick discussion of the affairs of the mission, which, independent of the disgrace generally attending public disputes & attaching itself to all parties, had great weight in my mind. immediately after the publication of my communications, & the nomination of new envoys, such a calm took place of the tempest which had before agitated the publick mind, as to promise a change of publick opinion; & the promise has been fulfilled to an extraordinary degree: insomuch, as that the war faction, who by means of their presses & their general arrangements, had in most of the states, & in this in particular the controul of the public opinion, at that time, are now generally execrated, if that happy state of tranquillity, at the moment of it’s return had been again interrupted by a discussion, which must inevitably have engaged the warmest passions of all parties, it was impossible to ascertain whether it could again be restored: & the greater the flame which might have been produced, the more would it have served the purposes of the War party: for their success depended on influencing the passions, & the republicans’ success on influencing the reason, of the people at large. but before a war should have been  declared, & thereby our independance have been placed, as it inevitably must have been, on a precarious footing, I would have stated minutely every circumstance of the embassy, without regard to or considerations of delicacy, or of the feelings of any man. this I would have done, at the risk of personal destruction, for whilst the war party, faithfully rewarded the other envoys for declaring explicitly in favour of war, & “beamed” as you well express it, “meridian splendor” on them; not a solitary line was drawn in my favor: whilst “homage” was paid to a molten calf, whilst the continent was alive as the other envoys pass’d to their homes, the land ransacked for dainties to enrich the tables every where spread for them, & the imagination racked to invent toasts & publish eulogies in their praise, for having pursued measures, ruinous as we conceived to their country: the most profound silence in every respect was observed by the real federalists & true republicans towards me, altho at every hazard of my property, life & reputation, & even of the welfare of my family, I had stood in the gap, on a forlorn hope, to repel a desperate enemy. indeed, a few days after my arrival, the branch faction at Boston, signified that they wished to take publick notice of me, & only waited for me to come out in the papers, as the other envoys have done, in favor of a war. my answer which undoubtedly exasperated them, was, that I did not consider myself as the minister of any one State, county, or town, much less of a few individuals of the latter; that I was accountable to the governmt: only of the U States; that I had rendered to it a statement of my whole conduct, & the government may make what use it pleased of my communications; but that I should take no other measures, & wanted not any notice, as it was called, taken of me, on that or any occasion. indeed the rediculous folly of the epicurean clubs & their toasts, reflected in my mind dishonor on the persons, who to attain such an Eclat would submit to be managed & played off as political puppets: & to sell their birth rights, for a mess of potage. that I was “secretly condemned to oblivion,” by that party, that they wished to have had me “guilotined, sent to Cayenne,” or the temple, to be sunk in the sea, or been sacrificed by a mob that they stood ready to write me down, as they expressed it, to attack me by all the vile & vulgar means of ribaldry, caricatures, & effigies, I had no doubt; & on my arrival had certain information that the mine was charged & train layed: yet the apprehension of this, disagreable as it must be to anyone, did not deter me from discharging my duty to the public. but when the friends of the revolution & independence of this country appeared by their silence to be overawed on this occasion, how could they expect, that I would “come forward,” take, as you are  pleased to term it “the high ground of my own character, disregard calumny,” & depending on the meer presumption of being “borne above it, on the shoulders of my grateful countrymen,” take a step, which in regard to it’s effect, was at least problematical, &, if unsuccessful would have been condemned probably by the republicans as rash & impolitic, & most assuredly by the war party, as vindictive & inflammatory. this party, long before my mission to France, gave unequivocal proof, that they wished to place & keep me in the back ground: that “I was never to be honored or trusted by them & that they waited to crush me forever, only, till they could do it without danger to themselves”; but this gave me no concern, I was above their favors, not being in quest of public office, or disposed to receive it at their hands, & above their frowns, veiwing with indifference their impotent malice, whilst the country was free from the system of thraldom they were plotting against it. to prevent this, I shall be ever ready to encounter any danger.
I recollect to have seen the expression you allude to of a member of Congress, unknown to me, that “to have acted such a part, I must have been a fool or madman.” if his conduct on that occasion did not, in the public opinion, prove him to be both, it must have been for this reason only, that he was below publick consideration & contempt.
I have been prolix, & could not avoid it, because you desired me to be explicit. my mind revolted at the idea of burning your 2d & 3d leaves, but rather than have exposed my friend, I would, after answering your letter, have promptly complied with your wish.—the danger being now past, I shall defer it, untill I have the pleasure of again hearing from you.
I will now, my dear Sir, bid you adieu for the present, with an assurance of the highest respect & sincerest attachment, & that I remain Your affectionate friend

E Gerry

